PER CURIAM.
This appeal from an order denying a motion to dismiss under Florida Rule of Civil Procedure 1.070(j) is dismissed on the authority of Thomas v. Silvers, 701 So.2d 389 (Fla. 3d DCA 1997). Accord Novella Land, Inc. v. Panama City Beach Office Park, Ltd., 662 So.2d 743 (Fla. 1st DCA 1995); Khandjian v. Compagnie Financiere Mediterranee Cofimed, S.A., 619 So.2d 348 (Fla. 2d DCA 1993). Like Thomas, this opinion is in direct conflict with Mid-Florida Associates, Ltd. v. Taylor, 641 So.2d 182 (Fla. 5th DCA 1994) and Comisky v. Rosen Management Service, Inc., 630 So.2d 628 (Fla. 4th DCA 1994).
Appeal dismissed, conflict certified.